DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Silvestrini et al (US 20120016286; hereafter Silvestrini) teaches an ocular implant system comprising the method of delivering an implant into an eye of a patient (paragraph 0057) including inserting a cannula (510) of a delivery device into an eye, the cannula having the implant disposed therein; rotating the delivery device to control rotation of the cannula (paragraph 0080), and advancing the implant into the eye through the cannula and disengaging the implant from the delivery device (paragraph 0059). This reference does not teach that rotating the delivery device is via an orientation mechanism that rotates the cannula with respect to the housing, since it discloses rotating the entire delivery device by hand to orient that cannula.  The prior art (Frion et al (US 20090132040)) also teaches a method of delivering an implant into an eye of a patient (paragraph 0025) including inserting a cannula of a delivery device (300)  into the eye with the implant disposed therein, rotating an orientation mechanism (302) of the delivery device to control rotation of the implant with respect to a housing of the delivery device, and advancing the implant into the eye through the cannula and disengaging the implant from the delivery device (paragraph 0053). The prior art does not teach rotating an orientation mechanism to control rotation of the cannula with respect to a housing of the delivery device while maintaining an orientation of the implant with respect to the cannula during cannula rotation. Therefore, the claims have not been rejected over the body of prior art because no reference could be found that teaches the combination of limitations above, wherein the method including rotating an orientation mechanism such that rotation of the cannula is controlled with respect to the housing of the delivery device while maintaining an orientation of the implant with respect to the cannula during cannula rotation, since there is no suggestion, motivation, or teaching to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771